DETAILED ACTION




Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Rejections pending since 
the Office Action mailed on April 14, 2022

The rejection of claims 16-20 under 35 U.S.C. 112(a) is withdrawn.

All of the rejections of claims 1-20 under 35 U.S.C. 112(b) are withdrawn.

All of the rejections under 35 U.S.C. 103 are withdrawn, but have been rewritten below in light of Applicant’s latest Amendment.



Response to Arguments

Applicant's arguments filed July 14, 2022 have been fully considered but they are not persuasive.  Regarding the rejection of claim 1 under 35 U.S.C. 103 as being obvious over Baltruschat in view of Rothe, Applicant states, “Applicant respectfully submits that Baltruschat and Rothe, whether read alone or in combination, fail to disclose each and every limitation set forth in the claim.”  In particular, in Applicant’s view neither Baltruschat nor Rothe discloses the following newly added limitation to claim 1 – “wherein the counter electrode is disposed between the sensing electrode and the reference electrode. . .."  See pages 7-10 of the latest Amendment.  The Examiner acknowledges that neither Baltruschat nor Rothe discloses the aforementioned newly added claim 1 limitation.  Nevertheless, newly amended claim 1 is still obvious over the previously cited prior art.  The Examiner now relies upon Ross, which was previously used as a secondary reference to reject claim 9, to reject claim 1 along with Baltruschat and Rothe.  As stated in the rejection of claim 9 under 35 U.S.C. 103 in the previous Office Action,       	
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the plurality of electrodes in the sensor of  Baltruschat as evidenced by PubChem and as modified by Rothe comprise a reverse counter electrode-reference electrode configuration as taught by Ross (that is interchange the reference electrode and the counter electrode) and further provide a baseline electrode in a similar manner as taught by Ross because Ross has found that such an arrangement allows the measurement signal to be checked for instability or change due a baseline change of the sensor.  See Ross paragraphs [0047]-[0051] and [0107].  That is, any baseline drift can be detected and so corrected, making the measurement more accurate.

		See pages 16-17 of the previous Office Action.

	Regarding the dependent claims, Applicant relies upon his argument against the rejection of claim, which the Examiner has just addressed.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
a) claim 9 requires “wherein the plurality of electrodes comprises a reverse counter electrode-reference electrode configuration
claim 1 limitation mean that the plurality of electrodes comprises a reverse counter electrode-reference electrode configuration?  If not, Applicant is requested to clarify the order or relative placement of the electrodes within the sensor.


b) claim 20 requires “wherein the plurality of electrodes comprises a reverse counter electrode-reference electrode configuration
claim 16 limitation mean that the plurality of electrodes comprises a reverse counter electrode-reference electrode configuration?  If not, Applicant is requested to clarify the order or relative placement of the electrodes within the sensor.



Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Baltruschat et al., “Detection of Volatile Organic Solvents Using Potentiodynamic Gas Sensors,” Anal. Chem. 1997, 69, 732-748 (hereafter Baltruschat”) as evidenced by the “vinyl chloride” compound summary from the PubChem National Library of Medicine website (hereafter “PubChem”), and in view of Rothe et al., “Robust Functionalization of Large Microelectrode Arrays by Using Pulsed Potentiostatic Deposition,” Sensors 2017, 17, 33; doi:10.3390/s17010022 (hereafter “Rothe”) and Ross et al. 
US 2019/0227025 A1 (hereafter “Ross”).

Addressing claims 1 and 9, Baltruschat discloses an electrochemical tetrachloroethene sensor (see the title and Abstract) comprising: 
a housing (“teflon housing” in Figure 1) comprising an opening configured to receive a volume of ambient gas (there are two such openings, albeit not labeled, clearly shown in Figure 1. One of these openings is at the left end of the sensor cell, within the screw-cap, the other opening is at the right end of the sensor cell, after the working electrode) and an interior reservoir fluidly connected to the opening (the Examiner is construing the interior of the sensor cell in Figure 1 which the “electrolyte” is located as the claimed interior reservoir); and 
a plurality of electrodes fixedly disposed within the interior reservoir of the housing (note in Figure 1 the “working electrode”, the “reference electrode”, and the “counter electrode”), the plurality of electrodes comprising: 
a sensing electrode (note in Figure 1 the “working electrode”); 
a counter electrode (note in Figure 1 the “counter electrode”); and 
a reference electrode (note in Figure 1 the “reference electrode”); 
wherein at least one of the plurality of electrodes comprises a catalytic material (note the following

    PNG
    media_image1.png
    140
    695
    media_image1.png
    Greyscale

See Baltruschat page 744. 

Pt and Pd are well-known catalytic materials.  Although, not needed to meet this limitation, it will be noted that the counter electrode is similarly made as the working electrode.  See the first paragraph of Experimental Section, which is on page 744.)  Moreover, Applicant’s claim 6 requires the catalytic material to be platinum.); 
wherein a bias voltage is present between the sensing electrode and the reference electrode (see the first two paragraphs of Results and Discussion, which are on page 744); and 
wherein the sensor is configured to detect a volume of tetrachloroethene present within the volume of ambient gas (see the last paragraph in the firs column on page 754, bridging to the second column.  Also see Figure 4.).
	Baltruschat, though, as indicated above, discloses an electrochemical tetrachloroethene sensor rather than an electrochemical vinyl chloride sensor. 
	As evidenced by PubChem, vinyl chloride is chloroethene and has the molecular formula C2H3Cl or H2C=CHCl. Tetrachloroethene has the molecular formula 
Cl2C=CCl2.  Thus, vinyl chloride and tetrachloroethene are homologs.  As such, they are expected to have similar properties (see MPEP 2144.09(I)). So, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to also use the electrochemical sensor of Baltruschat, to detect vinyl chloride because,
	(1) vinyl chloride is a toxic compound (see the first paragraph under Dates in PubChem) and Baltruschat intends for the disclosed electrochemical sensor to used to detect toxic and environmentally harmful volatile organic compounds, especially halogenated hydrocarbons (see the Baltruschat abstract and the first sentence under the abstract); and
	(2) given, as indicated above, that vinyl chloride and tetrachloroethene are homologs, there is a reasonable expectation that the Baltruschat sensor is capable of detecting vinyl chloride without any structural or compositional change to the sensor, only the operation of the sensor possibly needs be slightly modified, namely the potential program (see the portions of Baltruschat Results and Discussion on 
pages 744 and 745. 
	Baltruschat does not disclose that the catalytic material has an amorphous structure; it would appear not to, as the working electrode, which has the catalytic material, is formed by sputtering a thin Pt or Pd layer onto a membrane.  See the first paragraph of Experimental Section, which is on Baltruschat page 744.  
	Rothe discloses manufacturing techniques for making large microelectrode arrays for electrochemical sensors.  In particular, part of Rothe discusses the manufacture of platinum electrodes. See the title, Abstract, the first paragraph of 
1. Introduction, and 2.4 Pt Black Deposition, which is on page 4 of 13. Thus, Rothe is analogous art to Baltruschat.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the catalytic material in Baltruschat have an amorphous structure because Rothe teaches

    PNG
    media_image2.png
    285
    1302
    media_image2.png
    Greyscale

	
	See Rothe page 5 of 13.
Baltruschat as evidenced by PubChem and as modified by Rothe does not disclose that “the counter electrode is disposed between the sensing electrode and the reference electrode” and further that “the plurality of electrodes comprises a reverse counter electrode-reference electrode configuration; and wherein the counter electrode is configured to act as a barrier for the reference electrode so as to at least partially isolate the reference electrode from a reaction initiated by the sensing electrode.”  In the electrochemical sensor of Baltruschat as evidenced by PubChem and as modified by Rothe the reference electrode is between the sensing electrode and the counter electrode.  See Baltruschat Figure 1.
Ross discloses several embodiments of electrochemical gas sensors comprising a sensing electrode, a counter electrode, and a reference electrode.  In at least one embodiment (Figure 1B) the plurality of electrodes comprises a reverse counter electrode-reference electrode configuration; wherein the counter electrode (150) is disposed between the sensing electrode (140) and the reference electrode (170).  Also, although not stated to be so, the counter electrode is inherently configured to act as a barrier for the reference electrode so as to at least partially isolate the reference electrode from a reaction initiated by the sensing electrode, as the counter electrode is parallel to and presumably has the same area as the working electrode above it and the reference electrode below it.  This embodiment also comprises a baseline electrode (160).  See in Ross the title, the Abstract, Figure 1, and paragraphs [0104]-[0106].  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the counter electrode be disposed between the sensing electrode the reference electrode and further have the plurality of electrodes in the sensor of  Baltruschat as evidenced by PubChem and as modified by Rothe comprise a reverse counter electrode-reference electrode configuration as taught by Ross (that is, interchange the reference electrode and the counter electrode) and further provide a baseline electrode in a similar manner as taught by Ross because Ross has found that such an arrangement allows the measurement signal to be checked for instability or change due a baseline change of the sensor.  See Ross paragraphs [0047]-[0051] and [0107].  That is, any baseline drift can be detected and so corrected, making the measurement more accurate.


Addressing claims 2-4, as a first matter it is not clear how the applied bias voltage further structurally or compositionally modifies the sensor.  In any event, in light of Baltruschat Figure 2, which shows the potential program, and the text under equation (3) in the second column of page 745, which discuss criteria useful for optimizing the parameters of the potential program (for example,

    PNG
    media_image3.png
    141
    733
    media_image3.png
    Greyscale

. . . .

    PNG
    media_image4.png
    131
    695
    media_image4.png
    Greyscale


) , to alter the bias voltage in the potential program disclosed by Baltruschat to a value according to any of claims 2-4 so that vinyl chloride can be measured by the sensor instead of tetrachloroethene, is just routine optimization of a known result effective variable. 
	  

Addressing claim 5, for the additional limitation of this claim note again the following from the rejection of underlying claim 1 above,
“It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the catalytic material in Baltruschat have an amorphous structure because Rothe teaches

    PNG
    media_image2.png
    285
    1302
    media_image2.png
    Greyscale

	“
	See Rothe page 5 of 13.

	Addressing claim 6, for the additional limitation of this claim see again the rejections of claims 1 and 5 above.

	Addressing claim 7, for the additional limitation of this claim first note that as indicated in the rejection of underlying claim 1, in Baltruschat the counter electrode is made similarly to how the working electrode is made (“Although, not needed to meet this limitation, it will be noted that the counter electrode is similarly made as the working electrode.  See the first paragraph of Experimental Section, which is on 
page 744.”).  Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the counter electrode comprise a high-surface area amorphous catalytic material is just duplication because this is duplication of the modification of the working electrode in the manner taught by Rothe for the same benefit, which again is 
  
    PNG
    media_image2.png
    285
    1302
    media_image2.png
    Greyscale

	“
	See Rothe page 5 of 13.

Addressing claim 8, for the additional limitation of this claim note the following in 
Baltruschat

    PNG
    media_image5.png
    241
    702
    media_image5.png
    Greyscale

	See Baltruschat page 744.


Addressing claim 10, for the additional limitation of this claim see Figure 1 in Baltruschat and note the following 

    PNG
    media_image6.png
    278
    706
    media_image6.png
    Greyscale

See Baltruschat page 744.



Claims 11-13, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baltruschat as evidenced by PubChem and in view of Ross.

Addressing claim 11, Baltruschat discloses an electrochemical tetrachloroethene sensor (see the title and Abstract) comprising: 
a housing (“teflon housing” in Figure 1); and 
a plurality of electrodes (note in Figure 1 the “working electrode”, the “reference electrode”, and the “counter electrode”) comprising: 
a sensing electrode (note in Figure 1 the “working electrode”); 
a counter electrode (note in Figure 1 the “counter electrode”); and 
a reference electrode (note in Figure 1 the “reference electrode”); 
wherein a bias voltage is applied between the sensing electrode and the reference electrode (see the first two paragraphs of Results and Discussion, which are on page 744).
	Baltruschat, though, as indicated above, discloses an electrochemical tetrachloroethene sensor rather than an electrochemical vinyl chloride sensor. 
	As evidenced by PubChem, vinyl chloride is chloroethene and has the molecular formula C2H3Cl or H2C=CHCl. Tetrachloroethene has the molecular formula 
Cl2C=CCl2.  Thus, vinyl chloride and tetrachloroethene are homologs.  As such, they are expected to have similar properties (see MPEP 2144.09(I)). So, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to also use the electrochemical sensor of Baltruschat, to detect vinyl chloride because,
	(1) vinyl chloride is a toxic compound (see the first paragraph under Dates in PubChem) and Baltruschat intends for the disclosed electrochemical sensor to used to detect toxic and environmentally harmful volatile organic compounds, especially halogenated hydrocarbons (see the Baltruschat abstract and the first sentence under the abstract); and
	(2) given, as indicated above, that vinyl chloride and tetrachloroethene are homologs, there is a reasonable expectation that the Baltruschat sensor is capable of detecting vinyl chloride without any structural or compositional change to the sensor, only the operation of the sensor possibly needs be slightly modified, namely the potential program (see the portions of Baltruschat Results and Discussion on 
pages 744 and 745. 
As for the bias voltage being less than 300 mV, as a first matter it is not clear how the applied bias voltage further structurally or compositionally modifies the sensor.  In any event, in light of Baltruschat Figure 2, which shows the potential program, and the text under equation (3) in the second column of page 745, which discuss criteria useful for optimizing the parameters of the potential program (for example,

    PNG
    media_image3.png
    141
    733
    media_image3.png
    Greyscale

. . . .

    PNG
    media_image4.png
    131
    695
    media_image4.png
    Greyscale


) to alter the bias voltage in the potential program disclosed by Baltruschat to a value according to the claim so that vinyl chloride can be measured by the sensor instead of tetrachloroethene, is just routine optimization of a known result effective variable. 

Addressing claims 12 and 13, these claims specify different values or value ranges for the bias voltage.  As with the requirement in underlying claim 11 that the bias voltage be less than approximately 300 mV, the values or value ranges of these claims are just routine optimization of a known result effective variable.  
Baltruschat as evidenced by PubChem does not disclose that “the counter electrode is disposed between the sensing electrode and the reference electrode…” In the electrochemical sensor of Baltruschat as evidenced by PubChem and as modified by Rothe the reference electrode is between the sensing electrode and the counter electrode.  See Baltruschat Figure 1.
Ross discloses several embodiments of electrochemical gas sensors comprising a sensing electrode, a counter electrode, and a reference electrode.  In at least one embodiment (Figure 1B) the plurality of electrodes comprises a reverse counter electrode-reference electrode configuration; wherein the counter electrode (150) is disposed between the sensing electrode (140) and the reference electrode (170).  Also, although not stated to be so, the counter electrode is inherently configured to act as a barrier for the reference electrode so as to at least partially isolate the reference electrode from a reaction initiated by the sensing electrode, as the counter electrode is parallel to and presumably has the same area as the working electrode above it and the reference electrode below it.  This embodiment also comprises a baseline electrode (160).  See in Ross the title, the Abstract, Figure 1, and paragraphs [0104]-[0106].  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the counter electrode be disposed between the sensing electrode the reference electrode (that is, interchange the reference electrode and the counter electrode) and further provide a baseline electrode in a similar manner as taught by Ross because Ross has found that such an arrangement allows the measurement signal to be checked for instability or change due a baseline change of the sensor.  See Ross paragraphs [0047]-[0051] and [0107].  That is, any baseline drift can be detected and so corrected, making the measurement more accurate.



Addressing claims 16 and 20, Baltruschat discloses a method of detecting tetrachloroethene (see the title and Abstract), the method comprising: 
receiving an ambient gas into a housing (“teflon housing” in Figure 1) of a tetrachloroethene  sensor, wherein the ambient gas comprises a volume of tetrachloroethene (this limitation is implied by the first paragraph of Results and Discussion, which discloses that tetrachloroethene is allowed to absorb within the sensor.  Also note two openings configured to receive a volume of ambient gas  openings,  clearly shown in Figure 1, albeit not labeled. One of these openings is at the left end of the sensor cell, within the screw-cap, the other opening is at the right end of the sensor cell, after the working electrode), and wherein the vinyl chloride sensor comprises a plurality of electrodes in contact with an electrolyte within the housing (note in Figure 1 “electrolyte”, the “working electrode”, the “reference electrode”, and the “counter electrode”), wherein the plurality of electrodes comprises a sensing electrode, a counter electrode, and a reference electrode, wherein the counter electrode is disposed between the sensing electrode and the reference electrode (see Figure 1.  Note the Examiner is construing the “working electrode” as the claimed sensing electrode.); 
applying a bias voltage between the sensing electrode and the reference electrode (see the first two paragraphs of Results and Discussion); 
contacting the ambient gas with the sensing electrode (this limitation is implied by the first paragraph of Results and Discussion, which discloses that tetrachloroethene is allowed to absorb within the sensor.  Also note two openings configured to receive a volume of ambient gas  openings,  clearly shown in Figure 1, albeit not labeled. One of these openings is at the left end of the sensor cell, within the screw-cap, the other opening is at the right end of the sensor cell, after the working electrode); 
allowing the ambient gas to diffuse through the sensing electrode to contact the electrolyte (this limitation is implied by the first paragraph of Results and Discussion, which discloses that tetrachloroethene is allowed to absorb within the sensor.  Also note two openings configured to receive a volume of ambient gas  openings,  clearly shown in Figure 1, albeit not labeled. One of these openings is at the left end of the sensor cell, within the screw-cap, the other opening is at the right end of the sensor cell, after the working electrode); 4 of 10 LEGAL02/41878695v1Appl. No.: 17/033,523 Amdt. dated July 14, 2022 Attorney Docket No.: H217050-US (694643) Reply to Office Action of April 14, 2022 
generating a current between the sensing electrode and the counter electrode in response to a reaction between the ambient gas and the electrolyte at the surface area of the sensing electrode (see the second paragraph of Results and Discussion and Figure 2(b)); and 
detecting a presence of the volume of tetrachloroethene present in the ambient gas based on the current (see Figure 4).
Baltruschat, though, as indicated above, discloses an electrochemical tetrachloroethene sensor rather than an electrochemical vinyl chloride sensor. 
	As evidenced by PubChem, vinyl chloride is chloroethene and has the molecular formula C2H3Cl or H2C=CHCl. Tetrachloroethene has the molecular formula 
Cl2C=CCl2.  Thus, vinyl chloride and tetrachloroethene are homologs.  As such, they are expected to have similar properties (see MPEP 2144.09(I)). So, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to also use the electrochemical sensor of Baltruschat, to detect vinyl chloride because,
	(1) vinyl chloride is a toxic compound (see the first paragraph under Dates in PubChem) and Baltruschat intends for the disclosed electrochemical sensor to used to detect toxic and environmentally harmful volatile organic compounds, especially halogenated hydrocarbons (see the Baltruschat abstract and the first sentence under the abstract); and
	(2) given, as indicated above, that vinyl chloride and tetrachloroethene are homologs, there is a reasonable expectation that the Baltruschat sensor is capable of detecting vinyl chloride without any structural or compositional change to the sensor, only the operation of the sensor possibly needs be slightly modified, namely the potential program (see the portions of Baltruschat Results and Discussion on 
pages 744 and 745. 
Baltruschat as evidenced by PubChem and as modified by Rothe does not disclose that “the counter electrode is disposed between the sensing electrode and the reference electrode” and further that “the plurality of electrodes comprises a reverse counter electrode-reference electrode configuration; and wherein the counter electrode is configured to act as a barrier for the reference electrode so as to at least partially isolate the reference electrode from a reaction initiated by the sensing electrode.”  In the electrochemical sensor of Baltruschat as evidenced by PubChem and as modified by Rothe the reference electrode is between the sensing electrode and the counter electrode.  See Baltruschat Figure 1.
Ross discloses several embodiments of electrochemical gas sensors comprising a sensing electrode, a counter electrode, and a reference electrode.  In at least one embodiment (Figure 1B) the plurality of electrodes comprises a reverse counter electrode-reference electrode configuration; wherein the counter electrode (150) is disposed between the sensing electrode (140) and the reference electrode (170).  Also, although not stated to be so, the counter electrode is inherently configured to act as a barrier for the reference electrode so as to at least partially isolate the reference electrode from a reaction initiated by the sensing electrode, as the counter electrode is parallel to and presumably has the same area as the working electrode above it and the reference electrode below it.  This embodiment also comprises a baseline electrode (160).  See in Ross the title, the Abstract, Figure 1, and paragraphs [0104]-[0106].  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the counter electrode be disposed between the sensing electrode the reference electrode and further have the plurality of electrodes in the sensor of  Baltruschat as evidenced by PubChem and as modified by Rothe comprise a reverse counter electrode-reference electrode configuration as taught by Ross (that is, interchange the reference electrode and the counter electrode) and further provide a baseline electrode in a similar manner as taught by Ross because Ross has found that such an arrangement allows the measurement signal to be checked for instability or change due a baseline change of the sensor.  See Ross paragraphs [0047]-[0051] and [0107].  That is, any baseline drift can be detected and so corrected, making the measurement more accurate.


Addressing claims 18 and 19,  in light of Baltruschat Figure 2, which shows the potential program, and the text under equation (3) in the second column of page 745, which discuss criteria useful for optimizing the parameters of the potential program (for example,

    PNG
    media_image3.png
    141
    733
    media_image3.png
    Greyscale

. . . .

    PNG
    media_image4.png
    131
    695
    media_image4.png
    Greyscale


) , to alter the bias voltage in the potential program disclosed by Baltruschat to a value according to any of claims 17 or 18 so that vinyl chloride can be measured by the sensor instead of tetrachloroethene, is just routine optimization of a known result effective variable. 



Claims 14, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Baltruschat as evidenced by PubChem and in view of Ross as applied to claims 11-13, 16, and 18-20 above, and further in view of Rothe.

Addressing claims 14, 15, and 17, as a first matter Baltruschat discloses that at least one of the plurality of electrodes comprises a catalytic material, such as platinum. Note the following

    PNG
    media_image1.png
    140
    695
    media_image1.png
    Greyscale

See Baltruschat page 744. 

Pt and Pd are well-known catalytic materials and platinum is, in fact, required by claim 15.  Although, not needed to meet this limitation, it will be noted that the counter electrode is similarly made as the working electrode.  See the first paragraph of Experimental Section, which is on page 744.
	Baltruschat does not disclose that the catalytic material has a high-surface area amorphous structure; it would appear not to, as the working electrode, which has the catalytic material, is formed by sputtering a thin Pt or Pd layer onto a membrane.  See the first paragraph of Experimental Section, which is on Baltruschat page 744.  
	Rothe discloses manufacturing techniques for making large microelectrode arrays for electrochemical sensors.  In particular, part of Rothe discusses the manufacture of platinum electrodes. See the title, Abstract, the first paragraph of 
1. Introduction, and 2.4 Pt Black Deposition, which is on page 4 of 13. Thus, Rothe is analogous art to Baltruschat.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the catalytic material in the sensor of Baltruschat as evidenced by PubChem and modified by Ross have a high-surface area amorphous structure because Rothe teaches

    PNG
    media_image2.png
    285
    1302
    media_image2.png
    Greyscale

	
	See Rothe page 5 of 13.








Final Rejection

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S NOGUEROLA/ Primary Examiner, Art Unit 1795                                                                                                                                                                                             July 23, 2022